Appeal from a judgment of the Supreme Court (Hughes, J.), entered September 15, 1994 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services denying petitioner’s request to participate in a temporary work release program.
Petitioner, a prison inmate convicted of the crime of murder in the second degree, was denied participation in a temporary work release program because amendments to Correction Law § 851 made him statutorily ineligible (L 1994, ch 60, § 42). Given that participation in the temporary work release program is a privilege and that the amendments apply to all inmates who have not entered the program prior to April 1, 1994, we reject petitioner’s claim that the amendments constitute an illegal ex post facto law. Furthermore, we do not find that petitioner was denied due process or that the determination is arbitrary or capricious.
Cardona, P. J., Mikoll, White, Casey and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.